Citation Nr: 1514637	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for right big toe amputation, to include as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for stroke, to include as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for neuropathy of the feet, to include as secondary to type 2 diabetes mellitus.

5.  Entitlement to service connection for left eye loss of vision, to include as secondary to type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On January 5, 2015, the RO issued a letter to the Veteran intended to notify him of a Board hearing that was scheduled to take place on February 4, 2015.  The Board notes, that, given the time which would be required to deliver that letter through the mail, the Veteran would not have been afforded the full 30 day notice of the hearing date that is required by 38 C.F.R. 19.76.  In a January 2015 statement, the Veteran requested that his upcoming Board hearing be delayed "to the next appeals hearing date; possibly in May, 2015" so that he can "research further evidence" of his Vietnam service.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony as to the issues on appeal, and because the RO currently schedules Board videoconference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at his local RO.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

